DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 01/13/2022.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14 of U.S. Patent No.  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,992,977. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)


Instant Application
Patent 10,992,977
Claims 1 and 14: A method for providing  media content for playback inside a vehicle, the method a control device; automatically determining personalized media content based on the user information; associating the personalized media content with the preset button; receiving a preset signal  upon selection of the preset button; and upon receiving the preset signal, transmitting the personalized media content to a media playback device connected to a built-in audio system of the vehicle for playback of the personalized media content using the built-in audio system of the vehicle.


Claim 2: The method of claim 1, wherein the user information includes at least one of user biographical information and user taste profile information.
Claim 3: The method of claim 1 or 2, further comprising: retrieving user specific features from the user information.
Claim 3: The method of claim 1, further comprising: retrieving user specific features from the user information.
Claim 4: The method of claim 1 or 2, further comprising: obtaining user specific features from an onboarding process.
Claim 4: The method of claim 1, further comprising: obtaining user specific features from an onboarding process.

Claim 5: The method of claim 4, wherein obtaining user specific features from an onboarding process includes: presenting a questionnaire to a user; receiving user answers to the questionnaire; and generating user specific features based on the user answers.
Claim 6: The method of claim 3, further comprising: generating a user feature vector based on the user specific features.
Claim 6: The method of claim 3, further comprising: generating a user feature vector based on the user specific features.
Claim7: The method of claim 3, wherein automatically determining personalized media content includes: obtaining one or more media context features of a plurality of media contexts; comparing the user specific features with the media context features of each of the plurality of media contexts; and 


Claim 8: The method of claim 7, further comprising: generating a media context feature vector based on the media context features for each of the plurality of media contexts, wherein comparing the user specific features with the media context features includes comparing the user feature vector with the media context feature vector of each of the plurality of media contexts.
Claim 9: The method of claim 7 or 8, wherein determining the personalized media content includes determining a media context having the media context features similar 


Claim 10: The method of claim 8, wherein identifying the personalized playlist of media content items includes determining a media context having a media context feature vector similar to the user feature vector.
Claim 11: The method of claim 10, wherein the similarity between the media context feature vector and the user feature vector is measured based on a cosine similarity there between.
Claim 11: The method of claim 10, wherein the similarity between the media context feature vector and the user feature vector is measured based on a cosine similarity there between.
Claim 12: The method of claim 1, wherein the personalized media content includes a media context.
Claim 12: The method of claim 1, wherein the personalized playlist of media content items includes a media context.


Status of Claims
3.	Claims 1-12, 14, 16-22 are pending.

	Claims 16-22 are new added claims.
	Claims 13 and 15 have been canceled.
	Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (USPPGPubN 20160360019, referred to as Ellis), and further in view of Lim (USPPGPubN 20090044278, referred to as Lim).
Regarding claims 1 and 14:
A method for providing media content for playback, the method comprising: 
Ellis teaches storing user information and preset information, the user information associated with a user account, and the preset information including information identifying a preset button, (Ellis, stored user preferences, user information; [0184], [0275] – [0276], [0236], [0221] Fig. 41 wherein the system may allow the recorded content to be saved as one of the presets, [0172]); 

Ellis teaches associating the personalized media content with the preset button, (Ellis, the system may allow the recorded content to be saved as one of the presets. In other words, the content may later be replayed at the touch of a single PRESET button 624, [0184]; the system may allow the user to assign the downloaded audio content to one of PRESET buttons 624, [0191]; PRESET button 624 that was used to select it as a favorite, [0194]).
Ellis teaches receiving a preset, upon selection of the preset button, (Ellis, PRESET button 624 that was used to select it as a favorite, [0194], [0250]-[0251], Fig. 32B, [0153], [0052]); and 
upon receiving the preset signal, transmitting the personalized media content to the a media playback device connected to a built-in audio system of the vehicle for playback of the personalized media content using the built-in audio system of the vehicle, Ellis, teaches transfer information, such as radio presets, favorite songs, and favorite artists, from one environment to another, [0020]. Ellis does not specifically teach transmitting the 
Regarding claim 2: 
Ellis teaches the method of claim 1, wherein the user information includes at least one of user biographical information and user taste profile information, (Ellis, monitor the habits of their listeners' demographic profile, [0024] a user profile, which may include user preferences and other user information, [0248]).
Regarding claim 3: 
Ellis teaches the method of claim 1, further comprising: retrieving user specific features from the user information, (Ellis, user profile, including songs, artists, genres, and radio stations that he likes and doesn't like, [0249]).
Regarding claim 4: 
Ellis teaches the method of claim 1, further comprising: obtaining user specific features from an onboarding process, (Ellis, the system in the car 
Regarding claim 5: 
Ellis teaches the method of claim 4, wherein obtaining user specific features from an onboarding process includes: presenting a questionnaire to a user, (Ellis, a user may be allowed to rate a group of contents. The user may specify a like or dislike, or a level of like or dislike, for a specific group of content, [0197], [0224], [0026]); 
Ellis teaches receiving user answers to the questionnaire, (Ellis, the user may specify that he likes or dislikes a particular song or commercial. The system may also allow the user to specify levels of interest, such as a strong like or weak preference, [0210], [0043]); and 
Ellis teaches generating user specific features based on the user answers, (Ellis, link 3145 may allow the user to define his profile, including songs, artists, genres, and radio stations that he likes and doesn't like, [0236]).
Regarding claim 6: 
Ellis teaches the method of claim 3, further comprising: generating a user feature vector based on the user specific features, (Ellis, Fig. 31, [0249]).
Regarding claims 7 and 8:

Ellis teaches obtaining one or more media context features of a plurality of media contexts (Ellis, signature words from the incoming digitized audio, [0202], [0200]); 
Ellis teaches comparing the user specific features with the media context features of each of the plurality of media contexts, (Ellis, compare signature words from the incoming digitized audio against the keyword for all segments of interest, [0201], [0233], Fig. 28A); and 
Ellis teaches determining the personalized media content based on the comparison, (Ellis, the system recognizes an item of interest, the user may be notified in step 1360. The notification may include the name or other information about the content, or it may just indicate that something of interest has been found, [0204] – [0205], Figs. 28A, B).
Regarding claims 9 and 10:
Ellis teaches the method of claim 7 or 8, wherein determining the personalized media content includes determining a media context having the media context features  similar to the user specific features as the personalized media content, (Ellis, the system may select one or more recommended stations from the set of available stations, based on the user preferences. This may be done, for example, correlating the play list from 
Regarding claim 11:
Ellis teaches the method of claim 10, wherein the similarity between the media context feature vector and the user feature vector is measured based on a cosine similarity there between, (Ellis, the system may monitor frequency content of the audio. The frequency content may be determined, for example, by performing a Fourier transform on the input audio waveform. When transitioning from one item of content to another, such as two songs or a song and a commercial, the frequency content may exhibit significant changes that may not typically occur within a single item wherein the Fourier transform is in a function of cosine, [0232], [0234]).
Regarding claim 12:
Ellis teaches the method of any of the preceding claims, wherein the personalized media content includes a media context, (Ellis, the preferences of the user includes artists, [0226], [0232]).
Regarding claim 16:
Ellis in view of Lim teaches the media delivery system of claim 14, wherein the personalized media content is transmitted to the media playback device via a cellular network, (Lim, mobile communication service providers, [0007], Figs. 1, 2, [0011]).
Regarding claim 17:

Regarding claim 18:
Ellis teaches the media delivery system of claim 14, wherein the automatic preset setup engine includes a dynamic preset update engine that operates to monitor and collect data about usage of the plurality of preset buttons on the control device, (Ellis, the information is obtained automatically by monitoring the content she listens to, for example, the system may automatically set one or more presets based on the recommendations; or the system may automatically tune to the recommended stations, [0046], [0048], [0184], [0240]).
Regarding claim 19:
Ellis in view of Lim teaches the media delivery system of claim 14, wherein the data instructions executable by the at least one processing device further cause the media delivery system to: manage transmission of the personalized media content to the media playback device for controlling .
5.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (USPPGPubN 20160360019, referred to as Ellis), in view of Lim (USPPGPubN 20090044278, referred to as Lim) and further in view of Alsina (USPPGPubN 20160357509, referred to as Alsina).
Regarding claim 20:
Ellis does not specifically teach the media delivery system of claim 19, wherein the data instructions executable by the at least one processing device further cause the media delivery system to: receive a playback request in the preset signal to start playback; and in response to the playback request, transmit the personalized media content to the media playback device such that the built-in audio system of the vehicle starts playing the personalized media content. However, Alsina teaches upon detecting that a connection is made with the audio output system, the portable computing device determines which audio playback application last played audio in the portable computing device the portable computing device executes an audio playback controller program that manages audio playback for the portable computing device, [0013] this audio playback will be 
Regarding claim 21:
Ellis in view of Alsina teaches the media delivery system of claim 19, wherein the data instructions executable by the at least one processing device further cause the media delivery system to: receive a playback request in the preset signal to stop playback; and in response to the playback request, stop transmitting the personalized media content to the media playback device while the built-in audio system of the vehicle stops playing the personalized media content, (Alsina, the user disconnects the headset which stops the playback (and pauses the podcast), [0003], [0017]).
Allowable Subject Matter
6.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 14, 2022